351 F.2d 949
Marie CHESTER (Mrs. B. M.), Joe Melvin Chester, Sue Marie Chester, R. P. Moore, Betty Moore and B. M. Chester, Appellants,v.A. C. ROSS, Director of Internal Revenue of the District of Georgia, et al., Appellee.
No. 21831.
United States Court of Appeals Fifth Circuit.
October 29, 1965.

Appeal from the United States District Court for the Northern District of Georgia; Lewis R. Morgan, Judge, D.C., 231 F. Supp. 23.
Wesley R. Asinof, H. A. Stephens, Jr., Charles R. Smith, James M. Roberts, Atlanta, Ga., for appellants.
Louis F. Oberdorfer, Asst. Atty. Gen., Meyer Rothwacks, Joseph Kovner, Lee A. Jackson, George F. Lynch, Attys., Dept. of Justice, Washington, D. C., Charles L. Goodson, U. S. Atty., Slaton Clemmons, Asst. U. S. Atty., Atlanta, Ga., for appellee.
Before TUTTLE, Chief Judge, and BELL and COLEMAN, Circuit Judges.
PER CURIAM:


1
The judgment of the trial court dismissing the amended complaint is AFFIRMED in all respects except as to the claim of B. M. Chester. It appearing that no tax claim is pending against B. M. Chester, it would be appropriate for the trial court to consider his contention that part of the property seized under the jeopardy assessment belonged to him in the pending litigation. No good reason appears why a new suit should be required for this purpose. The case is remanded, therefore, to the trial court to permit that court to consider the claim of appellant, B. M. Chester.


2
The order of dismissal as to the other appellants is affirmed.